         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 1 of 31



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________________

MICHAEL P. KEARNS, in his individual capacity and
official capacity as Clerk of the County of Erie, New York,

                                      Plaintiff,                      No. 1:19-cv-00902-EAW

vs.


ANDREW M. CUOMO, in his official capacity as
Governor of the State of New York,
LETITIA A. JAMES, in her official capacity as
Attorney General of the State of New York, and
MARK J.F. SCHROEDER, in his official capacity as
Commissioner of the New York State Department of
Motor Vehicles,

                              Defendants.
________________________________________________


                           FIRST AMENDED COMPLAINT

               Plaintiff Michael P. Kearns, in his individual capacity and in his official capacity

as Clerk of the County of Erie, New York, by and through his attorneys, MICHAEL A.

SIRAGUSA, ESQ., Erie County Attorney, Thomas J. Navarro, Esq., Assistant County Attorney,

of Counsel, for his Complaint, alleges:


                                           Introduction


               1.      The New York State Legislature recently passed a statute known as the

“Green Light Law.” This law allows individuals illegally in the United States to apply for and

receive drivers’ licenses, and generally prohibits state officials from disclosing those applicants’

records to immigration authorities. The Green Light Law conflicts with federal immigration law,
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 2 of 31



thereby violating the United States Constitution. And it puts Michael P. Kearns in an impossible

position. If he implements the Green Light Law, he risks prosecution under a federal statute that

makes it a crime to conceal, harbor, or shield from detection an individual illegally in the United

States. If he fails to implement the Green Light Law, he risks retaliation by Defendants,

including removal from office. Something must give.


               2.      The Green Light Law conflicts with federal immigration law. The

Supremacy Clause of the United States Constitution resolves the conflict in favor of federal law,

rendering the Green Light Law unconstitutional. Yet the New York State Governor, Attorney

General, and Commissioner of the Department of Motor Vehicles require Mr. Kearns to carry

out the unconstitutional Green Light Law. By doing so, they are violating the Supremacy

Clause. Mr. Kearns, therefore, seeks a declaration that the Green Light Law is unconstitutional

and a permanent injunction prohibiting the Governor, Attorney General, and DMV

Commissioner from: (a) requiring Mr. Kearns to follow the Green Light Law; and (b) removing

Mr. Kearns from office, or utilizing any other enforcement mechanism, for failing to follow the

Green Light Law.


                                           The Parties


               3.      Plaintiff Michael P. Kearns is the duly elected Clerk of the County of Erie,

New York and a resident of the City of Buffalo and the County of Erie, New York.


               4.      Defendant Andrew M. Cuomo is the Governor of the State of New York

and, upon information and belief, is a resident of the Town of New Castle and the County of

Westchester, New York.



                                               -2-
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 3 of 31



               5.      Defendant Letitia A. James is the Attorney General of the State of New

York and, upon information and belief, is a resident of the City of New York and the County of

Kings, New York.


               6.      Defendant Mark J.F. Schroeder is the Commissioner of the New York

Department of Motor Vehicles and, upon information and belief, is a resident of the City of

Buffalo and the County of Erie, New York.


                                     Jurisdiction and Venue


               7.      The Court has federal-question jurisdiction under 28 U.S.C. § 1331, as this

suit alleges a violation of the Supremacy Clause of the United States Constitution, which

requires the preemption of a New York State statute based on its conflict with federal

immigration law.


               8.      Under 28 U.S.C. § 1391, venue is proper in the Western District of New

York because Defendant Schroeder resides within this judicial district and both he and

Defendants Cuomo and James are residents of New York State, and because it is where a

substantial part of the events giving rise to the claim have occurred.


               9.      Mr. Kearns has the capacity to bring his claims against Defendants

Cuomo, James, and Schroeder because his compliance with a New York State statute forces him

to violate the proscription of the United States Constitution’s Supremacy Clause against the

application of state laws that conflict with federal law. He also brings this action in his

individual capacity.




                                                -3-
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 4 of 31



               10.      As a result of this conflict, Mr. Kearns faces the threat of prosecution and

removal from office.


               11.      The service of this suit upon Defendant James complies with and satisfies

the notice requirement to the New York State Attorney General under N.Y. Exec. Law § 71(1).


                                           Nature of the Case


A.     Powers and Duties of the Clerk and the Defendants.


               12.      As Clerk of the County of Erie, Mr. Kearns administers myriad public

services, including the recording of real-property records, the filing and maintenance of court

actions and records, and the issuance of certain permits.


               13.      Under section 205(1) of New York Vehicle and Traffic Law, he also must

act as the agent of the Commissioner of the New York State Department of Motor Vehicles to

issue vehicle registrations, license plates, and driver’s licenses. These provisions are mandatory

“unless and until the commissioner . . . otherwise direct[s]” the County of Erie.


               14.      Commissioner Schroeder has not directed the County to withhold driver’s

licenses. Instead, he publicly vowed to enforce the Green Light Law “to the letter of the law,”

even in the face of pushback from County Clerks such as Mr. Kearns.1



1
       See Ryan Whalen, Schroeder Talks Drivers’ Licenses For Undocumented Immigrants and More In One-
       On-One Interview, SPECTRUM NEWS, Jan. 11, 2019, available at
       https://spectrumlocalnews.com/nys/buffalo/politics/2019/01/12/schroeder-dmv-commissioner (last visited
       July 8, 2019) (“If the law is passed, he says he will enforce it as commissioner. He acknowledged there
       may be pushback from county clerks and urged them to voice their concerns to legislators in the coming
       weeks.”); Cuomo’s DMV Nominee Says He Backs Driver’s Licenses For Undocumented Immigrants,
       STATE OF POLITICS, SPECTRUM NEWS, undated, available at
       https://www.nystateofpolitics.com/2019/01/cuomos-dmv-nominee-says-he-backs-drivers-licenses-for-
       undocumented-immigrants/ (last visited July 8, 2019) (“Once the policymakers have their say and if they
                                                    -4-
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 5 of 31



                 15.      Governor Cuomo also has the power to enforce the Green Light Law by

removing from office any County Clerk who declines to carry out its requirements.


                 16.      Under Article 13, Section 13(a) of the New York State Constitution:

“[t]he governor may remove any elective sheriff, county clerk, district attorney or register within

the term for which he or she shall have been elected; but before so doing the governor shall give

to such officer a copy of the charges against him or her and an opportunity of being heard in his

or her defense.”


                 17.      The New York State Attorney General is required to prosecute any action

or proceeding related to such removal. See N.Y. Executive Law § 63(1) (“The attorney-general

shall . . . Prosecute and defend all actions and proceedings in which the state is interested . . . .”).


                 18.      Governor Cuomo has publicly refused to assure County Clerks that he

would not remove them from office if they decline to follow the Green Light Law.2


                 19.      The Governor also requested that the courts decide the Green Light Law’s

constitutionality.3




        pass a joint a bill and the governor signs it, I will fully implement what the legislation says and what the
        letter of the law is,” said Mark Schroeder, the departing Buffalo city comptroller who was nominated this
        week to become the DMV commissioner. “That’s what I’ll do.”).
2
        See Marian Hetherly & Mark Wozniak, Governor Cuomo talks post-legislative session, WBFO, June 25,
        2019, available at https://news.wbfo.org/post/governor-cuomo-talks-post-legislative-session (last visited
        July 8, 2019) (“Gov. Andrew Cuomo is non-committal when it comes to removing county clerks from
        office if they refuse to enforce the newly passed Green Light law. He, instead, is looking forward to its day
        in court.”); Dave Rowley, Cuomo calls legislative session most productive session, CHAUTAUQUA TODAY,
        June 21, 2019, available at
        https://chautauquatoday.com/news/details.cfm?clientid=25&id=286451#.XR9D6ehKjD4 (last visited July
        8, 2019) (“Cuomo dodged the issue of whether he would remove any county clerks that would not comply
        with the new Green Light Law. He does expect a legal challenge.[]” Cuomo said: “They are going to start
        a lawsuit and say ‘I want a legal resolution first. And this is going to be a difficult legal question.”).
3
        Id.
                                                        -5-
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 6 of 31



                20.      The New York State Attorney General has the power to bring an action

against a public officer who has committed “an act which by law works a forfeiture of his

office.” See N.Y. Executive Law § 63-a.


                21.      Attorney General James has pledged to “vigorously defend” the Green

Light Law’s constitutionality, if challenged in court, adding: “[n]o one is above the law.”4


                22.      In addition, if Mr. Kearns carries out his duties under the Green Light

Law, in conflict with and violation of federal immigration law, he faces the credible threat of

federal prosecution.


                23.      The Trump Administration has already threatened retaliation against local

officials that it believes are interfering with the enforcement of federal immigration law. For

example, in 2018, President Trump urged the United States Attorney General to consider

prosecuting the Mayor of Oakland, California for obstruction of justice. This threat of

prosecution came after the Mayor alerted individuals who were illegally in the United States of a

pending raid by federal law enforcement.5




4
       See Karen DeWitt, NY Gov. Cuomo Signs Green Light Bill, WAMC, June 17, 2019, available at
       https://www.wamc.org/post/ny-gov-cuomo-signs-green-light-bill (last visited July 8, 2019) (“If this bill is
       enacted and challenged in court, we will vigorously defend it,” James said. “I support the Green Light bill,
       and the Office of Attorney General has concluded that it is constitutional.”); Chris McKenna, Rabbitt, other
       state clerks urge Trump to review Green Light law, TIMES HERALD-RECORD, June 28, 2019, available at
       https://www.recordonline.com/news/20190628/rabbitt-other-state-clerks-urge-trump-to-review-green-light-
       law (last visited July 8, 2019) (“If this law is challenged in court, I will vigorously defend it as the state’s
       attorney and chief law enforcement officer. No one is above the law.”).
5
       See Marian Hetherly & Mark Wozniak, Trump asks Sessions to consider prosecuting Oakland mayor over
       ICE raid, POLITICO, May 16, 2018, available at https://www.politico.com/story/2018/05/16/trump-
       sessions-oakland-mayor-prosecution-sanctuary-cities-594470 (last visited July 8, 2019).
                                                       -6-
          Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 7 of 31



               24.     As set forth in more detail below, the Green Light Law includes, among

other things, a comparable requirement to promptly notify individuals with a New York State

driver’s license whose records are requested by an agency that enforces federal immigration law.


B.     New York State Adopts the Green Light Law.


               25.     Until recently, Section 502 of the New York Vehicle and Traffic Law

required an applicant for a driver’s license to provide his or her Social Security number, except

for certain exceptions applicable to legal residents who were not eligible for a Social Security

number.


               26.     On June 17, 2019, New York Governor Andrew Cuomo signed the

Driver’s License Access and Privacy Act, also known as the “Green Light Law” (Bill Nos.

A3675-B, S1747-B), which amends numerous provisions of the New York Vehicle and Traffic

Law, including Section 502. A copy of the Green Light Law (S1747-B) is attached to this

Complaint as Exhibit A.


               27.     Under the Green Light Law, an applicant for a driver’s license no longer

must provide a Social Security number. In lieu of a Social Security number, the applicant may

submit:


               . . . with respect to an application for a non-commercial driver’s
               license or learner’s permit which does not meet federal standards
               for identification, an affidavit signed by such applicant that they
               have not been issued a social security number.

               28.     Likewise, applicants for such a license or permit (or its renewal) “shall not

be required to prove that they are lawfully present in the United States.”


                                                -7-
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 8 of 31



               29.      This amendment allows individuals illegally in the United States to apply

for and obtain a New York State non-commercial driver’s license or learner’s permit.


               30.      As Governor Cuomo explained, the Green Light Law was intended to

“create a driver’s license for undocumented people.”6


               31.      Additionally, under the Green Light Law, the DMV Commissioner, his

employees, or his agents cannot disclose applicants’ records to any agency that primarily

enforces immigration law, unless the agency provides a warrant or court order signed by a

federal judge. Upon such a disclosure, the DMV Commissioner must notify within three days

the individual whose records were requested.


               32.      The DMV Commissioner must also require any person or entity that

receives or has access to applicants’ records to certify that the records will not be used for civil

immigration purposes, and will not be disclosed to an agency that primarily enforces

immigration law unless the records are disclosed under a cooperative arrangement—between

city, state, and federal agencies—that is not for the purpose of enforcing immigration law.


               33.      Additionally, under the Green Light Law, the DMV Commissioner (or his

agent) cannot disclose any portion of any record that identifies whether the type of driver’s

license or learner’s permit a person holds meets—or does not meet—federal standards for

identification, except to the person who is the subject of the record, where expressly required


6
       See Denis Slattery, Cuomo signs bill granting undocumented immigrants access to New York driver’s
       licenses despite 11th-hour concerns, NY DAILY NEWS, June 17, 2019, available at
       https://www.nydailynews.com/news/politics/ny-senate-approves-undocumented-immigrants-access-to-
       drivers-licenses-20190618-eu2gx3xvunetpnifuifjbsvn54-story.html (last visited July 8, 2019) (“You create
       a driver’s license for undocumented people, you just have to make sure you do it in a way that the feds
       don’t come in the next day and access that database with the exact opposite intention,” Cuomo told
       WAMC.”).
                                                    -8-
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 9 of 31



pursuant 49 U.S.C. Chapter 303 (part A, subtitle vi), or unless necessary to comply with a lawful

court order, judicial warrant signed by a federal judge, or subpoena for individual records

properly issued pursuant to the New York C.P.L.R.


                34.    In other words, the Green Light Law requires agents of the DMV

Commissioner, such as Mr. Kearns and his staff, to knowingly conceal and shield information

and records containing evidence of illegal immigration activity from the detection of federal

immigration authorities. In recent years, Erie County—which is a border community—has seen

an increased concentration of immigrants. It is not unusual for driver’s license applicants—

without being asked—to provide Mr. Kearns and his staff with information or records regarding

their immigration status. This is because the applicants are uncertain about the type of driver’s

license or learner’s permit for which they are eligible or about the type of records they must

provide to obtain a driver’s license or permit. Therefore, it is not unusual for Mr. Kearns and his

staff to have actual knowledge of an applicant’s immigration status, irrespective of whether they

ask about it.


                35.    Issuing driver’s licenses to individuals illegally in the United States will,

among other things, allow the individuals to more easily evade detection by federal law

enforcement.


C.      The Conflict with Federal Immigration Law.


                36.    Under federal immigration law (8 U.S.C. § 1324), it is a felony for any

person, “knowing or in reckless disregard of the fact that an alien has come to, entered, or




                                                -9-
          Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 10 of 31



remains in the United States in violation of law,” to “conceal[ ], harbor[ ], or shield[ ] from

detection . . . such alien in any place.”7


                  37.      It also is a felony to attempt these acts, to aid or abet their commission, or

to conspire to commit them.8


                  38.      As the Fifth Circuit Court of Appeals has explained, “[i]n enacting this

provision, Congress ‘intended to broadly proscribe any knowing or willful conduct fairly within

any of these terms that tends to substantially facilitate an alien’s remaining in the United States

illegally . . . .’”9


                  39.      The Second Circuit takes a similarly broad view of 8 U.S.C. § 1324.10


                  40.      In addition to this criminal statute, Congress has passed other

comprehensive immigration legislation that the Green Light Law would frustrate.


                  41.      The Immigration and Reform Control Act of 1986 (IRCA) “makes it

illegal for employers to knowingly hire, recruit, refer, or continue to employ unauthorized

workers . . . .”11 The purpose of the IRCA is to “combat the employment of illegal aliens.”12




7
         Villas at Parkside Partners v. City of Farmers Branch, Tex., 726 F.3d 524, 529 (5th Cir. 2013)
         (quoting 8 U.S.C. § 1324(a)(1)(A)(iii)).
8
         8 U.S.C. §§ 1324(a)(1)(A)(iii) and 1324(a)(1)(A)(v)(I)-(II).
9
         Villas at Parkside Partners, 726 F.3d at 529 (quoting United States v. Rubio–Gonzalez, 674 F.2d 1067,
         1073 n.5 (5th Cir. 1982)).
    10
          See, e.g., United States v. George, 779 F.3d 113, 118 (2d Cir. 2015); United States v. Vargas-Cordon, 733
          F.3d 366, 382 (2d Cir. 2013).
    11
          Id. (citing 8 U.S.C. § 1324a).
    12
          Arizona v. United States, 567 U.S. 387, 404 (2012) (citing Hoffman Plastic Compounds, Inc. v. NLRB, 535
          U.S. 137, 147 (2002)).

                                                       - 10 -
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 11 of 31



                 42.    By providing driver’s licenses to individuals illegally in the United States,

and by prohibiting the disclosure of their records, the Green Light Law shields these individuals

from detection and substantially facilitates their effort to remain in the United States.


                 43.    The Green Light Law directly conflicts with 8 U.S.C. § 1324. It also

conflicts with other federal statutes, including but not limited to 8 U.S.C. §§ 1373 and 1644,

which prohibit state and local governments from prohibiting, or in any way restricting, their

employees from “sending to, or receiving from, [federal officials] information regarding the

citizenship or immigration status, lawful or unlawful, of any individual.”


                 44.    The Green Light Law places County Clerks such as Mr. Kearns, who are

required under New York law to carry out its mandates, at risk of federal prosecution under 8

U.S.C. § 1324.


                 45.    The Green Light Law also frustrates Congress’s goal in passing the IRCA,

which is to prohibit the employment of individuals illegally in the United States.


                 46.    Indeed, the intent of the Green Light Law is to undermine the IRCA’s

purpose and objectives.


                 47.    According to its sponsors and supporters, the Green Light Law allows

individuals illegally in the United States to “get to and from work” and “ensure that our

industries have the labor they need to keep our economy moving.”13



13
       See Assembly Passes Driver’s License Access and Privacy Act #GreenLightNY, NEWS RELEASE OF
       ASSEMBLY SPEAKER CARL E. HEASTIE, June 12, 2019, available at
       https://nyassembly.gov/Press/files/20190612.php (last visited July 8, 2019) (Assemblyman Marcos A.
       Crespo: “This legislation allows for undocumented immigrant New Yorkers, who contribute to our state
       economy in so many ways, to drive safely to and from school, work, and home . . . .”); (Speaker Heastie:
                                                    - 11 -
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 12 of 31



                48.       The Office of the New York State Assembly Speaker stated that the Green

Light Law “would make everyday tasks such as getting to work, shopping for groceries or

picking up kids from school vastly easier for an estimated 265,000 people in New York,

including 64,000 north of New York City.”14


                49.       Issuing driver’s licenses to individuals illegally in the United States will,

among other things, allow the individuals to more easily gain and maintain employment.


                50.       Appearing to acknowledge these conflicts, Governor Cuomo conceded

that the constitutionality of the Green Light Law “is going to be a difficult legal question.”15


                           First Cause of Action — Declaratory Judgment

                51.       Mr. Kearns repeats and realleges each allegation in the preceding

paragraphs.


                52.       There is a justiciable controversy between the parties.


                53.       Under the Supremacy Clause of the United States Constitution, federal

law “shall be the supreme Law of the Land; and the Judges in every State shall be bound thereby,

any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.”16




       “The legislation passed today will promote public safety, protect our state’s economy and ensure every
       New Yorker can integrate into their community and care for their family. Making sure that every driver is
       trained, tested and insured will make New York’s roads safer for everyone and ensure that our industries
       have the labor they need to keep our economy moving.”).
14
       Id.
15
       See Dave Rowley, Cuomo calls legislative session most productive session, CHAUTAUQUA TODAY, June 21,
       2019, available at
       https://chautauquatoday.com/news/details.cfm?clientid=25&id=286451#.XR9D6ehKjD4 (last visited July
       8, 2019) (audio recording No. 2).
 16
        U.S. Const. art. VI, cl. 2.

                                                    - 12 -
          Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 13 of 31



                 54.      The Supremacy Clause requires the preemption of state law that conflicts

with federal law.


                 55.      When it is impossible to comply with both state and federal law, a conflict

exists.


                 56.      In addition, the Supremacy Clause requires the preemption of state laws

that regulate a field that Congress has determined to be within its exclusive governance.


                 57.      Congress has broad power over naturalization and immigration.17


                 58.      Indeed, the power to regulate immigration is an exclusively federal power.


                 59.      The Green Light Law conflicts with the federal prohibition against

concealing, harboring, or shielding from detection individuals illegally in the United States.


                 60.      The Green Light Law also conflicts with, and stands as an obstacle to the

accomplishment and execution of, the purpose and objectives of the IRCA—namely, prohibiting

the employment of individuals illegally in the United States.


                 61.      The Green Light Law also regulates a field that Congress has determined

to be within its exclusive governance.


                 62.      As Clerk of the County of Erie, Mr. Kearns is required to carry out the

Green Light Law.




17
          Demore v. Kim, 538 U.S. 510, 521 (2003).

                                                     - 13 -
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 14 of 31



                  63.   If he fails to do so, he is at risk of enforcement or removal from office, or

both, by Governor Cuomo, Attorney General James, and/or Commissioner Schroeder.


                  64.   But if Mr. Kearns carries out his duties under the Green Light Law, he

faces the credible threat of criminal prosecution by federal authorities.


                  65.   Mr. Kearns, therefore, cannot carry out his duties under New York law

without violating federal immigration law, and vice versa.


                  66.   Under 28 U.S.C. §§ 2201 and 2202, Mr. Kearns is entitled to a judgment

declaring that:


                        a)     The portions of the Green Light Law amending Section 502 of the

                               New York Vehicle and Traffic Law removing the requirement for

                               a driver’s license applicant to provide his/her Social Security

                               number and allowing individuals illegally in the United States to

                               obtain a driver’s license, conflict with federal law and are,

                               therefore, preempted under the Supremacy Clause of the United

                               States Constitution;


                        b)     The portions of the Green Light Law amending Section 201 of the

                               New York Vehicle and Traffic Law to prohibit the disclosure (and

                               require the concealment) of any portion of any record of a driver’s

                               license applicant (for a license that does not meet federal

                               identification standards) absent a warrant or court order signed by

                               a federal judge, conflict with federal law and are, therefore,


                                                - 14 -
Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 15 of 31



                 preempted under the Supremacy Clause of the United States

                 Constitution;


           c)    The portions of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law to require anyone with access

                 to the Department of Motor Vehicles’ records to certify that they

                 will not use the records for civil immigration purposes or disclose

                 them to an agency that primarily enforces immigration law unless

                 such disclosure is pursuant to a cooperative arrangement between

                 city, state, and federal agencies, conflict with federal law and are,

                 therefore, preempted under the Supremacy Clause of the United

                 States Constitution;


           d)    The portion of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law to require the DMV

                 Commissioner (or his agent) to notify within three days the

                 individual whose records were requested by an agency that

                 primarily enforces immigration law, conflicts with federal law and

                 is, therefore, preempted under the Supremacy Clause of the United

                 States Constitution;


           e)    The portion of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law prohibiting the disclosure of

                 any portion of any record that identifies whether the type of

                 driver’s license or learner’s permit a person holds meets—or does

                                 - 15 -
       Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 16 of 31



                           not meet—federal standards for identification, conflicts with

                           federal law and is, therefore, preempted under the Supremacy

                           Clause of the United States Constitution;


                    f)     The Green Light Law conflicts with and stands as an obstacle to

                           the accomplishment and execution of the purpose and objectives of

                           the IRCA (8 U.S.C. § 1324a) to combat the employment of illegal

                           aliens and is, therefore, preempted under the Supremacy Clause of

                           the United States Constitution;


                    g)     The Green Light Law conflicts with and stands as an obstacle to

                           the accomplishment and execution of the purpose and objectives of

                           8 U.S.C. §§ 1373 and 1644 and is, therefore, preempted under the

                           Supremacy Clause of the United States Constitution;


                    h)     The Green Light Law regulates a field that Congress has

                           determined to be within its exclusive governance and is, therefore,

                           preempted under the Supremacy Clause of the United States

                           Constitution; and


                    i)     The Green Light Law is unconstitutional and unenforceable.


                          Second Cause of Action — Injunction


              67.   Mr. Kearns repeats and realleges each allegation in the preceding

paragraphs.



                                           - 16 -
        Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 17 of 31



               68.     As demonstrated above, Mr. Kearns will be successful on the merits of his

preemption claim.


               69.     Mr. Kearns will be irreparably harmed without an order permanently

enjoining Defendants from implementing and enforcing any and all unconstitutional provisions

of the Green Light Law, and from removing Mr. Kearns from office for his failure to carry out

any and all unconstitutional requirements of the Green Light Law.


               70.     As demonstrated above, Mr. Kearns faces a credible threat of federal

prosecution if he carries out the Green Light Law, and a credible threat of enforcement and

removal from office if he fails to do so.


               71.     The injunctive relief sought will not adversely affect the public interest.

To the contrary, granting injunctive relief serves the public interest as it removes the conflict

with federal immigration law under the Green Light Law.


               72.     The balance of equities and the public interest weigh in favor of

preventing the violation of federal immigration law.


               73.     Mr. Kearns has no adequate remedy at law.


               74.     Defendants will suffer no harm or prejudice from the issuance of an

injunction.


               WHEREFORE, Michael P. Kearns respectfully demands judgment against

Defendants for the following relief:


               1)      an order declaring:

                                                - 17 -
Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 18 of 31



           a)    The portions of the Green Light Law amending Section 502 of the

                 New York Vehicle and Traffic Law removing the requirement for

                 a driver’s license applicant to provide his/her Social Security

                 number and allowing individuals illegally in the United States to

                 obtain a driver’s license, conflict with federal law and are,

                 therefore, preempted under the Supremacy Clause of the United

                 States Constitution;


           b)    The portions of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law to prohibit the disclosure (and

                 require the concealment) of any portion of any record of a driver’s

                 license applicant (for a license that does not meet federal

                 identification standards) absent a warrant or court order signed by

                 a federal judge, conflict with federal law and are, therefore,

                 preempted under the Supremacy Clause of the United States

                 Constitution;


           c)    The portions of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law to require anyone with access

                 to the Department of Motor Vehicles’ records to certify that they

                 will not use the records for civil immigration purposes or disclose

                 them to an agency that primarily enforces immigration law unless

                 such disclosure is pursuant to a cooperative arrangement between

                 city, state, and federal agencies, conflict with federal law and are,


                                 - 18 -
Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 19 of 31



                 therefore, preempted under the Supremacy Clause of the United

                 States Constitution;


           d)    The portion of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law requiring the DMV

                 Commissioner (or his agent) to notify within three days the

                 individual whose records were requested by an agency that

                 primarily enforces immigration law, conflicts with federal law and

                 is, therefore, preempted under the Supremacy Clause of the United

                 States Constitution;


           e)    The portion of the Green Light Law amending Section 201 of the

                 New York Vehicle and Traffic Law prohibiting the disclosure of

                 any portion of any record that identifies whether the type of

                 driver’s license or learner’s permit a person holds meets—or does

                 not meet—federal standards for identification, conflicts with

                 federal law and is, therefore, preempted under the Supremacy

                 Clause of the United States Constitution;


           f)    The Green Light Law conflicts with and stands as an obstacle to

                 the accomplishment and execution of the purpose and objectives of

                 the IRCA (8 U.S.C. § 1324a) to combat the employment of illegal

                 aliens and is, therefore, preempted under the Supremacy Clause of

                 the United States Constitution;




                                 - 19 -
Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 20 of 31



           g)     The Green Light Law conflicts with and stands as an obstacle to

                  the accomplishment and execution of the purpose and objectives of

                  8 U.S.C. §§ 1373 and 1644 and is, therefore, preempted under the

                  Supremacy Clause of the United States Constitution;


           h)     The Green Light Law regulates a field that Congress has

                  determined to be within its exclusive governance and is, therefore,

                  preempted under the Supremacy Clause of the United States

                  Constitution; and


           i)     The Green Light Law is unconstitutional and unenforceable;


     2)    an injunction permanently enjoining Defendants from implementing and

           enforcing any and all unconstitutional provisions of the Green Light Law,

           and from removing Mr. Kearns from office for his failure to carry out any

           and all unconstitutional requirements of the Green Light Law; and


     3)    such other relief as the Court deems just and proper.




                                  - 20 -
       Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 21 of 31



Dated: Buffalo, New York
       August 30, 2019
                                         MICHAEL A. SIRAGUSA
                                         Erie County Attorney and Attorney for Plaintiff
                                         Michael P. Kearns in his official capacity as
                                         Clerk of the County of Erie, New York

                                   By: s/ Kenneth R. Kirby
                                          KENNETH R. KIRBY, ESQ.
                                          Assistant County Attorney, of Counsel
                                          95 Franklin Street, Suite 1635
                                          Buffalo, NY 14202
                                          Tel: (716) 858-2208
                                          Email: kenneth.kirby@erie.gov

                                   By:       s/ Thomas J. Navarro, Jr.
                                             THOMAS J. NAVARRO, JR. ESQ.
                                             Assistant County Attorney, of Counsel
                                             95 Franklin Street, Suite 1635
                                             Buffalo, NY 14202
                                             (716) 858-2208
                                             Email: thomas.navarro@erie.gov




                                    - 21 -
Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 22 of 31




              EXHIBIT A
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 23 of 31


                         STATE OF NEW YORK
     ________________________________________________________________________

                                      1747--B

                            2019-2020 Regular Sessions

                                IN SENATE
                                 January 16, 2019
                                    ___________

     Introduced by Sens. SEPULVEDA, BAILEY, BENJAMIN, BIAGGI, CARLUCCI,
       COMRIE, GIANARIS, GOUNARDES, HARCKHAM, HOYLMAN, JACKSON, KAVANAGH,
       KRUEGER, LIU, MAY, MAYER, MONTGOMERY, MYRIE, PARKER, RAMOS, RIVERA,
       SALAZAR, SANDERS, SERRANO, STAVISKY -- read twice and ordered printed,
       and when printed to be committed to the Committee on Transportation --
       committee discharged, bill amended, ordered reprinted as amended and
       recommitted to said committee -- committee discharged, bill amended,
       ordered reprinted as amended and recommitted to said committee

     AN ACT to amend the vehicle and traffic law, in relation to the issuance
       of non-commercial drivers' licenses and learners' permits; and to
       repeal certain provisions of such law relating to driver's license
       applications

       The People of the State of New York, represented in Senate and Assem-
     bly, do enact as follows:

 1     Section 1. This act shall be known and may be cited as the "driver's
 2   license access and privacy act".
 3     § 2. Section 201 of the vehicle and traffic law is amended by adding
 4   five new subdivisions 8, 9, 10, 11, and 12 to read as follows:
 5     8. Any portion of any record retained by the commissioner in relation
 6   to a non-commercial driver's license or learner's permit application or
 7   renewal application that contains the photo image or identifies the
 8   social security number, telephone number, place of birth, country of
 9   origin, place of employment, school or educational institution attended,
10   source of income, status as a recipient of public benefits, the customer
11   identification number associated with a public utilities account,
12   medical information or disability information of the holder of, or
13   applicant for, such license or permit is not a public record and shall
14   not be disclosed in response to any request for records except: (a) to
15   the person who is the subject of such records; or (b) where expressly
16   required pursuant to chapter three hundred three of part A of subtitle
17   vi of title forty-nine of the United States code; or (c) where necessary

     EXPLANATION--Matter in italics (underscored) is new; matter in brackets
                          [ ] is old law to be omitted.
                                                               LBD05648-07-9
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 24 of 31


     S. 1747--B                          2

 1   to comply with a lawful court order, judicial warrant signed by a judge
 2   appointed pursuant to article III of the United States constitution, or
 3   subpoena for individual records issued pursuant to the criminal proce-
 4   dure law or the civil practice law and rules.
 5     9. The commissioner shall not disclose or otherwise make accessible
 6   original documents or copies of documents collected from non-commercial
 7   driver's license or learner's permit applicants or renewal applicants to
 8   prove identity, age, or fitness except: (a) to the person who is the
 9   subject of such documents; or (b) where expressly required pursuant to
10   chapter three hundred three of part A of subtitle vi of title forty-nine
11   of the United States code; or (c) unless necessary to comply with a
12   lawful court order, judicial warrant signed by a judge appointed pursu-
13   ant to article III of the United States constitution, or subpoena for
14   individual records properly issued pursuant to the criminal procedure
15   law or the civil practice law and rules.
16     10. The commissioner shall not disclose or otherwise make accessible
17   any portion of any record that identifies whether the type of driver's
18   license or learner's permit that a person holds either meets federal
19   standards for identification or does not meet federal standards for
20   identification except: (a) to the person who is the subject of such
21   record; or (b) where expressly required pursuant to chapter three
22   hundred three of part A of subtitle vi of title forty-nine of the United
23   States code; or (c) unless necessary to comply with a lawful court
24   order, judicial warrant signed by a judge appointed pursuant to article
25   III of the United States constitution, or subpoena for individual
26   records properly issued pursuant to the criminal procedure law or the
27   civil practice law and rules.
28     11. For the purposes of this section, whenever a lawful court order,
29   judicial warrant, or subpoena for individual records properly issued
30   pursuant to the criminal procedure law or the civil practice law and
31   rules is presented to the commissioner, only those records, documents,
32   or information specifically sought by such court order, warrant, or
33   subpoena may be disclosed.
34     12. (a) Except as required for the commissioner to issue or renew a
35   driver's license or learner's permit that meets federal standards for
36   identification, the commissioner, and any agent or employee of the
37   commissioner, shall not disclose or make accessible in any manner
38   records or information that he or she maintains, to any agency that
39   primarily enforces immigration law or to any employee or agent of such
40   agency, unless the commissioner is presented with a lawful court order
41   or judicial warrant signed by a judge appointed pursuant to article III
42   of the United States constitution. Upon receiving a request for such
43   records or information from an agency that primarily enforces immi-
44   gration law, the commissioner shall, no later than three days after such
45   request, notify the individual about whom such information was
46   requested, informing such individual of the request and the identity of
47   the agency that made such request.
48     (b) The commissioner shall require any person or entity that receives
49   or has access to records or information from the department to certify
50   to the commissioner, before such receipt or access, that such person or
51   entity shall not (i) use such records or information for civil immi-
52   gration purposes or (ii) disclose such records or information to any
53   agency that primarily enforces immigration law or to any employee or
54   agent of any such agency unless such disclosure is pursuant to a cooper-
55   ative arrangement between city, state and federal agencies which
56   arrangement does not enforce immigration law and which disclosure is
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 25 of 31


     S. 1747--B                          3

 1   limited to the specific records or information being sought pursuant to
 2   such arrangement. In addition to any records required to be kept pursu-
 3   ant to subdivision (c) of section 2721 of title 18 of the United States
 4   code, any person or entity certifying pursuant to this paragraph shall
 5   keep for a period of five years records of all uses and identifying each
 6   person or entity that primarily enforces immigration law that received
 7   department records or information from such certifying person or entity.
 8   Such records shall be maintained in a manner and form prescribed by the
 9   commissioner and shall be available for inspection by the commissioner
10   or his or her designee upon his or her request.
11     (c) For purposes of this subdivision, the term "agency that primarily
12   enforces immigration law" shall include, but not be limited to, United
13   States immigration and customs enforcement and United States customs and
14   border protection, and any successor agencies having similar duties.
15     § 3. Subdivision 1 of section 502 of the vehicle and traffic law, as
16   amended by chapter 465 of the laws of 2012, the third undesignated para-
17   graph as amended by chapter 248 of the laws of 2016, is amended to read
18   as follows:
19     1. Application for license. Application for a driver's license shall
20   be made to the commissioner. The fee prescribed by law may be submitted
21   with such application. The applicant shall furnish such proof of identi-
22   ty, age, and fitness as may be required by the commissioner.        With
23   respect to a non-commercial driver's license or learner's permit which
24   does not meet federal standards for identification, in addition to the
25   acceptable proofs of age and identity approved by the commissioner as of
26   January first, two thousand nineteen, acceptable proof of identity shall
27   also include, but not be limited to, a valid, unexpired foreign passport
28   issued by the applicant's country of citizenship (which shall also be
29   eligible as proof of age), a valid, unexpired consular identification
30   document issued by a consulate from the applicant's country of citizen-
31   ship, or a valid foreign driver's license that includes a photo image of
32   the applicant and which is unexpired or expired for less than twenty-
33   four months of its date of expiration, as primary forms of such proof.
34   Nothing contained in this subdivision shall be deemed to preclude the
35   commissioner from approving additional proofs of identity and age. The
36   commissioner may also provide that the application procedure shall
37   include the taking of a photo image or images of the applicant in
38   accordance with rules and regulations prescribed by the commissioner. In
39   addition, the commissioner also shall require that the applicant provide
40   his or her social security number [and] or, in lieu thereof, with
41   respect to an application for a non-commercial driver's license or
42   learner's permit which does not meet federal standards for identifica-
43   tion, an affidavit signed by such applicant that they have not been
44   issued a social security number. The commissioner also shall provide
45   space on the application so that the applicant may register in the New
46   York state organ and tissue donor registry under section forty-three
47   hundred ten of the public health law with the following stated on the
48   application in clear and conspicuous type:
49     "You must fill out the following section: Would you like to be added
50   to the Donate Life Registry? Check box for 'yes' or 'skip this ques-
51   tion'."
52     The commissioner of health shall not maintain records of any person
53   who checks "skip this question". Except where the application is made in
54   person or electronically, failure to check a box shall not impair the
55   validity of an application, and failure to check "yes" or checking "skip
56   this question" shall not be construed to imply a wish not to donate. In
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 26 of 31


     S. 1747--B                          4

 1   the case of an applicant under eighteen years of age, checking "yes"
 2   shall not constitute consent to make an anatomical gift or registration
 3   in the donate life registry, except as otherwise provided pursuant to
 4   the provisions of paragraph (b) of subdivision one of section forty-
 5   three hundred one of the public health law. Where an applicant has
 6   previously consented to make an anatomical gift or registered in the
 7   donate life registry, checking "skip this question" or failing to check
 8   a box shall not impair that consent or registration. In addition, an
 9   applicant for a commercial driver's license who will operate a commer-
10   cial motor vehicle in interstate commerce shall certify that such appli-
11   cant meets the requirements to operate a commercial motor vehicle, as
12   set forth in public law 99-570, title XII, and title 49 of the code of
13   federal regulations, and all regulations promulgated by the United
14   States secretary of transportation under the hazardous materials trans-
15   portation act. In addition, an applicant for a commercial driver's
16   license shall submit a medical certificate at such intervals as required
17   by the federal motor carrier safety improvement act of 1999 and Part
18   383.71(h) of title 49 of the code of federal regulations relating to
19   medical certification and in a manner prescribed by the commissioner.
20   For purposes of this section and sections five hundred three, five
21   hundred ten-a, and five hundred ten-aa of this title, the terms "medical
22   certificate" and "medical certification" shall mean a form substantially
23   in compliance with the form set forth in Part 391.43(h) of title 49 of
24   the code of federal regulations. Upon a determination that the holder of
25   a commercial driver's license has made any false statement, with respect
26   to the application for such license, the commissioner shall revoke such
27   license.
28     § 4. Paragraph (a) of subdivision 6 of section 502 of the vehicle and
29   traffic law, as amended by section 3 of part K of chapter 59 of the laws
30   of 2009, is amended to read as follows:
31     (a) A license issued pursuant to subdivision five of this section
32   shall be valid until the expiration date contained thereon, unless such
33   license is suspended, revoked or cancelled. Such license may be renewed
34   by submission of an application for renewal, the fee prescribed by law,
35   proofs of prior licensing, fitness and acceptable vision prescribed by
36   the commissioner, the applicant's social security number or, in lieu
37   thereof, with respect to an application for a non-commercial driver's
38   license or learner's permit which does not meet federal standards for
39   identification, an affidavit signed by such applicant that they have not
40   been issued a social security number, and if required by the commission-
41   er, a photo image of the applicant in such numbers and form as the
42   commissioner shall prescribe. In addition, an applicant for renewal of
43   a license containing a hazardous material endorsement shall pass an
44   examination to retain such endorsement. The commissioner shall, with
45   respect to the renewal of a hazardous materials endorsement, comply with
46   the requirements imposed upon states by sections 383.141 and 1572.13 of
47   title 49 of the code of federal regulations. A renewal of such license
48   shall be issued by the commissioner upon approval of such application,
49   except that no such license shall be issued if its issuance would be
50   inconsistent with the provisions of section five hundred sixteen of this
51   title, and except that the commissioner may refuse to renew such license
52   if the applicant is the holder of a currently valid or renewable license
53   to drive issued by another state or foreign country unless the applicant
54   surrenders such license.
55     § 5. Subdivision 7 of section 502 of the vehicle and traffic law is
56   REPEALED and two new subdivisions 7 and 8 are added to read as follows:
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 27 of 31


     S. 1747--B                          5

 1     7. Selective service act. The commissioner shall provide separate
 2   space on the application for a learner's permit, driver's license, non-
 3   driver identification card, or renewal thereof so that any person who is
 4   at least eighteen years of age but less than twenty-six years of age who
 5   applies to the commissioner for such permit, license, or card or renewal
 6   thereof may opt to register with the selective service in accordance
 7   with 50 U.S.C. App 451 et. seq., as amended, if such person is subject
 8   to such act, and consent to have the commissioner forward the necessary
 9   personal information in accordance with this subdivision. Such consent
10   shall be separate from any other certification or signature on such
11   application. The commissioner shall include on the application a brief
12   statement about the requirement of the law, a citation of the act, and
13   the consequences for failing to meet the same. The commissioner shall
14   forward to the selective service system, in an electronic format, the
15   necessary personal information required for registration only of indi-
16   viduals who have affirmatively opted and consented, pursuant to this
17   subdivision, to authorize the commissioner to forward such information
18   to the selective service system.
19     8. Non-commercial drivers' licenses and learners' permits which do not
20   meet federal standards for identification. (a) Non-commercial drivers'
21   licenses and learners' permits which do not meet federal standards for
22   identification shall be issued in such form as the commissioner shall
23   determine, provided that such licenses and permits shall be visually
24   identical to non-commercial drivers' licenses and learners' permits
25   which do meet federal standards for identification except that such
26   licenses and permits may state "Not for Federal Purposes". Provided,
27   however, that the commissioner may promulgate regulations providing for
28   additional design or color indicators for both such non-commercial driv-
29   ers' licenses and learners' permits if required to comply with federal
30   law.
31     (b) Applicants for a non-commercial driver's license or learner's
32   permit or a renewal thereof shall not be required to prove that they are
33   lawfully present in the United States.
34     (c) Application forms for non-commercial drivers' licenses and lear-
35   ners' permits which do not meet federal standards for identification or
36   for renewal thereof shall not state (i) the documents an applicant used
37   to prove age or identity, or (ii) an applicant's ineligibility for a
38   social security number where applicable, or (iii) an applicant's citi-
39   zenship or immigration status.
40     (d) The commissioner and any agent or employee of the commissioner
41   shall not retain the documents or copies of documents presented by
42   applicants for non-commercial drivers' licenses or learners' permits
43   which do not meet federal standards for identification to prove age or
44   identity except for a limited period necessary to ensure the validity
45   and authenticity of such documents.
46     (e) (i) A non-commercial driver's license or learner's permit which
47   does not meet federal standards for identification shall not be used as
48   evidence of a person's citizenship or immigration status, and shall not
49   be the basis for investigating, arresting, or detaining a person. (ii)
50   Neither the commissioner nor any agent or employee of the commissioner
51   shall inquire about the citizenship or immigration status of any appli-
52   cant for a non-commercial driver's license or learner's permit which
53   does not meet federal standards for identification.
54     § 6. Subdivisions 2 and 3 of section 508 of the vehicle and traffic
55   law, as added by chapter 780 of the laws of 1972, are amended to read as
56   follows:
         Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 28 of 31


     S. 1747--B                          6

 1     2. Any application required to be filed under this article shall be in
 2   a manner and on a form or forms prescribed by the commissioner. The
 3   applicant shall furnish all information required by statute and, except
 4   as otherwise provided in this title, such other information as the
 5   commissioner shall deem appropriate.
 6     3. License record. The commissioner shall keep a record of every
 7   license issued which record shall be open to public inspection during
 8   reasonable business hours. Provided, however, that the following infor-
 9   mation whenever contained within the record of non-commercial drivers'
10   licenses and learners' permits shall not be open to public inspection:
11   the photo image, social security number, client identification number,
12   name, address, telephone number, place of birth, country of origin,
13   place of employment, school or educational institution attended, source
14   of income, status as a recipient of public benefits, the customer iden-
15   tification number associated with a public utilities account, medical
16   information or disability information of any holders of, or applicants
17   for, such licenses and permits, and whether such licenses or permits
18   meet federal standards for identification or do not meet federal stand-
19   ards for identification. Neither the commissioner nor his agent shall be
20   required to allow the inspection of an application, or to furnish a copy
21   thereof, or information therefrom, until a license has been issued ther-
22   eon.
23     § 7. Any system or method established by the commissioner of motor
24   vehicles to determine eligibility for a non-commercial driver's license
25   or learner's permit which does not meet federal standards for identifi-
26   cation shall not be structured in a manner that substantially disadvan-
27   tages or denies such licenses or permits to applicants who do not have
28   social security numbers or who use documents issued by a foreign govern-
29   ment to prove age or identity.
30     § 8. This act shall take effect on the one hundred eightieth day after
31   it shall have become a law. Effective immediately, the addition, amend-
32   ment and/or repeal of any rule or regulation necessary for the implemen-
33   tation of this act on its effective date are authorized to be made and
34   completed on or before such date.
      Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 29 of 31



                                 CERTIFICATE OF SERVICE
         We hereby certify that on August 30, 2019 we electronically filed the foregoing with the
clerk of the District Court using its CM/ECF system, and on the same date we mailed a true copy
of the foregoing, via the United States Postal Service, to the following non-CM/ECF participant
at the following address, by depositing into a United States Postal Service receptacle/depository
provided for the same, a true copy of the foregoing, sealed in a postage prepaid, properly
addressed wrapper, addressed to the Plaintiff Pro Se as follows, which is his last known address:

                                   Daniel T. Warren, Pro Se
                                   836 Indian Church Road
                                   West Seneca, NY 14224


AND, we hereby certify that on August 30, 2019 we electronically filed with the clerk of District
Court using its CM/ECF system, and on the same date the court's CM/ECF system caused to be
  ( electronically) served the foregoing to the following CM/ECF participants at the following
                                        ( emai 1) addresses:

                                George M. Zimmerman, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. 0. Address:
                                     Main Place Tower
                                         Suite 300A
                                      350 Main Street
                                 Buffalo, New York I 4202
                                   Phone: (716) 853-8400
                           Email: George.Zimmerman@ag.ny.gov


                                   Joel J. Terragnoli, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. 0. Address:
                                      Main Place Tower
                                          Suite 300A
                                       350 Main Street
                                 Buffalo, New York 14202
                                   Phone: (716) 853-8400
                              Email: Joel.Terragnoli@ag.ny.gov
      Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 30 of 31



                                       Linda Fang, Esq.
                       New York State Office of the Attorney General
Attorney for the Defendant(s) Governor Andrew M. Cuomo, Attorney General Letitia A. James,
and Commissioner of the New York State Department of Motor Vehicles Mark J.F. Schroeder.
                                  Office & P. 0. Address:
                                 28 Liberty Street, 23° Floor
                                 New York, New York 10005
                                   Phone: (212) 416-8656
                                Email: Linda.Fang@ag.ny.gov


        AND, we hereby certify that on August 30, 2019 we mailed a true copy of the foregoing
via the United States Postal Service, to each of the following non-CM/ECF participants at the
following addresses, by depositing into a United States Postal Service receptacle/depository
provided for the same, true copies of the foregoing, sealed in postage prepaid, properly addressed
wrappers, addressed to each of the following "amicus curiae" counsel at the following addresses,
which are their last known addresses:

                                  Christopher J. Hajec, Esq
          Attorney for Immigration Reform Law Institute, appearing amicus curiae"
                                  Office & P. 0. Address:
                                  Christopher J. Hajec, Esq.
                             Immigration Law Reform Institute
                                 25 Massachusetts Ave. NW
                                          Suite 335
                                   Washington, DC 20001
                                   Phone: (202) 232-5590
                                   Email: chajec@irli.org


                                     Joshua Perry, Esq.
Special Counsel for Civil Rights for the Attorney General of the State of Connecticut, appearing
                                        amicus curiae"
                                    Office & P. 0. Address:
                   Office of the Attorney General of the State of Connecticut
                                       Joshua Perry, Esq.
                                Special Counsel for Civil Rights
                                          P.O.Box 120
                                         55 Elm Street
                                      Hartford, CT 06106
                                     Phone: (860) 808-5372
                                  Email: Joshua.perry@ct.gov
     Case 1:19-cv-00902-EAW Document 41 Filed 09/04/19 Page 31 of 31



Dated: Buffalo, New York
       August 30, 2019

                                        MICHAEL A. SIRAGUSA, ESQ.
                                        Erie County Attorney and Attorney for
                                        Plaintiff Michael P. Keams in his official
                                        capacity as Clerk of the County of Erie,
                                        New York

                                        By:    s/ Kenneth R. Kirby
                                        KENNETH R. KIRBY, ESQ.
                                        Assistant County Attorney, of Counsel
                                        95 Franklin Street, Suite 163 5
                                        Buffalo, NY 14202
                                        Tel: (716) 858-2208
                                        Email: kenneth.kirby@erie.gov

                                        By:    s/Thomas J. Navarro, Jr.
                                        THOMAS J. NAVARRO, JR.
                                        Assistant County Attorney, of Counsel
                                        95 Franklin Street, Suite 1635
                                        Buffalo, NY 14202
                                        Tel: (716) 858-2208
                                        Email: thomas.navarro@erie.gov
